Citation Nr: 1316343	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  11-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss and bilateral tremors (attributed to Guillain-Barre syndrome with associated sequel of focal demyelination, or central pontine myelinolysis, or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

Most recently, this case was previously before the Board in October 2012 and remanded for additional development and readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required prior to disposition of the claim.

Following a review of the Veteran's claims file, the Board finds that the development requested in its October 2012 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand. 

First, the AMC, subsequent to the Board's October 2012 remand, issued a Supplemental Statement of the Case (SSOC) in March 2013, mailed to the Veteran on April 1, 2013.  The Veteran submitted a statement, received by the AMC on April 11, 2013, indicating, in pertinent part, that he had a new address.  While the AMC received the SSOC, returned by the United States Postal Service as undeliverable, on April 18, 2013, it does not appear that the AMC attempted to re-issue the March 2013 SSOC to the Veteran at his current address.  The Veteran must be afforded the opportunity to review the most recent SSOC, and the AMC was directed to provide the Veteran with a SSOC in the October 2012 remand.  Stegall, 11 Vet. App. 268, at 271.

Also, the Board, in its October 2012 remand, noted that prior VA opinions, dated in February 2011 and March 2012, indicated a positive relationship between the Veteran's demyelination and the flu vaccination.  The Board specifically noted that the VA neurologist, in the March 2012 opinion, cited to samples from medical literature discussing the association between the flu vaccination and the development of neurological adverse effects; and opined that such were those suffered by the Veteran and that a causative adverse effect may apply in his case within a reasonable degree of medical certainty. 

The Board noted that, in August 2012, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether the Veteran had adverse neurological effects, including Guillain-Barre syndrome central pontine myelinolysis, and CIDP, as a complication of the flu vaccine administered by VA in November 2009.  However, the VA examiner did not comment upon the March 2012 VA opinion, or the medical literature cited in such opinion.  Thus, by the Board's October 2012 remand, the examiner was specifically requested to comment upon the March 2012 VA opinion in which the VA neurologist stated that according to various medical literature, discussing the association between the flu vaccination and the development of neurological adverse effects, a causative adverse effect may apply in the Veteran's case within a reasonable degree of medical certainty, as to his demyelination and the flu vaccination.  The examiner was also specifically requested by the Board to comment upon the medical literature cited in the March 2012 opinion, and express agreement or disagreement with such, and explain in full the rationale for such agreement or disagreement. 

Following a review of the claims folder, the examiner, in an October 2012 opinion, concluded the Veteran did not develop Guillain-Barre syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the flu vaccination administered on November 10, 2009.  The examiner reasoned that the Veteran's symptoms pre-dated the November 10, 2009, flu vaccination, and they were not shown in the medical literature to be associated with administration of the flu vaccine.  While the examiner did discuss the March 2012 VA opinion, specifically noting that it did not appear that the VA neurologist considered that the onset of the Veteran's symptoms pre-dated his November 2009 flu vaccination; she did not comment on the medical literature cited in the March 2012 opinion, and express agreement or disagreement with such, and explain in full the rationale for such agreement or disagreement.  Stegall, 11 Vet. App. 268, at 271.

Further, while it is clear to the Board that the VA examiner, in August 2012 and October 2012, has opined that the Veteran's Guillain-Barre syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, are not the result of his November 2009 VA flu vaccination, she included a statement in her August 2012 opinion that such were not complications or events associated with the flu vaccination that were not reasonably foreseeable.  It is unclear to the Board if the examiner intended to convey that the neurological disorders were indeed reasonably foreseeable, and if so, how such statement is reconciled with her other statement that the medical literature has not shown an association between the neurological disorders and the flu vaccination.  In this regard, clarification is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward a copy of the March 2013 SSOC to the Veteran at his current address, provided to the AMC in April 2013.

2.  The Veteran's claims file should be returned, if possible to the VA physician who examined him in August 2012 and submitted the additional opinion in October 2012, if not, to another VA physician who will have an opportunity to review the complete file, for a more detailed and responsive opinion regarding the etiology of any diagnosed neurological disorder, including Guillain-Barre syndrome, central pontine myelinolysis, and CIDP. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

In this regard, the examiner must also comment on the medical literature cited in the March 2012 VA opinion, expressing agreement or disagreement with such, and explaining in full the rationale for such agreement or disagreement. 

The examiner must also comment upon the statement included in her August 2012 opinion indicating that Guillain-Barre syndrome, or other neurological disorders, including central pontine myelinolysis and CIDP, are not complications or events associated with the flu vaccination that were not reasonably foreseeable, and explain how such statement is reconciled with her other statement that the medical literature has not shown an association between the neurological disorders and the flu vaccination.

3.  The AMC must ensure that the requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action, specifically, if the VA opinion does not respond fully to the Board's inquiries, is not undertaken, or is incomplete; appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. 268, at 271.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



